              Case 2:21-cv-00010 Document 1 Filed 03/26/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

MARIA ALVAREZ                                     §
                                                                           2: 21-cv-10
                                                  §      CIVIL ACTION NO. ______________
v.                                                §                   JURY REQUESTED
                                                  §
WAL-MART, INC.                                    §


                                    NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        COMES NOW defendant, Wal-Mart, Inc. (incorrectly named Walmart) (“Defendant”),

and pursuant to 28 U.S.C. §1446 and §1441(b), files the Notice of Removal of the present cause

from the 293rd Judicial District Court of Maverick County, Texas, in which it is now pending, to

the United States District Court for the Western District of Texas, Del Rio Division, and in support

thereof would respectfully show the following:

        1.      Defendant, Wal-Mart, Inc., is the sole defendant, and Maria Alvarez (“Plaintiff”)

is the sole plaintiff in a lawsuit commenced in the 293rd Judicial District Court of Maverick

County, Texas, Cause Number 21-02-39674-MCV.

        2.      Plaintiff’s Original Petition was filed on February 22, 2021, in the 293rd Judicial

District Court of Maverick County, Texas, bearing the style Maria Alvarez v. WalMart and the

Cause Number 21-02-39674-MCV.           A true and correct copy of the service of process on

Defendant, Plaintiff’s Original Petition, and the docket from the state court cause of action are

attached and incorporated herein as Exhibits 1-3, respectively.

        3.      Plaintiff served her Original Petition upon defendant Wal-Mart, Inc. via certified

mail on March 12, 2021, through registered agent, C T Corporation System.



Notice of Removal                                                                         Page 1 of 4
               Case 2:21-cv-00010 Document 1 Filed 03/26/21 Page 2 of 4




         4.     Defendant, Wal-Mart, Inc., is a Delaware limited liability company organized and

existing under the laws of the State of Delaware. Its principal place of business is 702 SW 8 th

Street, Bentonville, Arkansas, 72716-6209.

         5.     According to the lawsuit, Plaintiff is an individual residing in Maverick County,

Texas.

         6.     No change in the State of formation, organization, incorporation, or the principal

place of business of Defendant, Wal-Mart, Inc., or its respective member, has occurred since the

commencement of the lawsuit, and Defendant, Wal-Mart, Inc., knows of no such change in the

citizenship of the Plaintiff.

         7.     The lawsuit is a civil action arising from a dispute pertaining to an alleged slip and

fall at a Wal-Mart store located in Eagle Pass, Maverick County, Texas. The claims made include

theories of premises liability and vicarious liability.

         8.     By this lawsuit, Plaintiff seeks actual damages over $250,000.00 but not more than

$1,000,000. Thus, the amount in controversy exceeds $75,000.00.

         9.     The lawsuit is within the Federal Court’s original jurisdiction pursuant to 28 U. S.

C. §1332, by reason of the diversity of citizenship of the parties and the amount of controversy.

         10.    This lawsuit is properly removed to the United States District Court, for the

Western District of Texas, Del Rio Division, pursuant to 28 U. S. C. § 1441 and 28 U.S.C. §1446

         11.    The Original Notice of Removal is timely filed in accordance with 28 U.S.C.

§1332(a) and §1441(b). Removal proceedings are in the nature of process to bring the parties

before a federal court and mere procedural defects are not jurisdictional. Covington v. Indemnity

Ins. Co., 251 F.2d 930 (5th Cir.), cert. denied, 357 U.S. 921, 78 S.Ct. 1362, 2 L.Ed.2d 1365 (1958).

Consequently, any defect in the removal process that does not go to the jurisdiction of the federal


Notice of Removal                                                                           Page 2 of 4
              Case 2:21-cv-00010 Document 1 Filed 03/26/21 Page 3 of 4




court to which the action is removed is waivable. 14 WRIGHT, MILLER      AND   COOPER, FEDERAL

PRACTICE AND PROCEDURE § 3721, p. 543 (1976). Conduct that constitutes a waiver of the right to

remand has been described as, “affirmative conduct or unequivocal assent of a sort which would

render it offensive to fundamental principles of fairness to remand.” Maybruck v. Haim, 290

F.Supp. 721 (S.D.N.Y.1968); see also, Intercoastal Ref. Co. v. Jalil, 487 F. Supp. 606, 607–08

(S.D. Tex. 1980). Miles v. Starks, 440 F.Supp. 947 (N.D.Tex.1977); Transport Indemnity Co. v.

Financial Trust Co., 339 F.Supp. 405 (C.D.Cal.1972).

        12.     Defendant requests a trial by jury.



        WHEREFORE, PREMISES CONSIDERED, Defendant, Wal-Mart, Inc., prays that this

action be removed from the 293rd Judicial District Court of Maverick County, Texas, Cause No.

21-02-39674-MCV, to the United States District Court, Western District of Texas, Del Rio

Division; that this Court assume jurisdiction of this action; and henceforth, that this action be

placed on the docket of this Court for further proceedings, the same as though this action had

originally been instituted in this Court.

                                       Respectfully Submitted,

                                       THORNTON, BIECHLIN
                                              REYNOLDS, & GUERRA, LC
                                       One International Centre
                                       100 N.E. Loop 410, Suite 500
                                       San Antonio, TX 78216-4741
                                       Telephone:    210-342-5555
                                       Fax:          210-525-0666
                                       Email:        mwallis@thorntonfirm.com


                                       BY____/s/ Michael H. Wallis_______________
                                            Michael H. Wallis
                                            Attorney-in-Charge
                                            State Bar No.: 24033426

Notice of Removal                                                                      Page 3 of 4
              Case 2:21-cv-00010 Document 1 Filed 03/26/21 Page 4 of 4




                                                Laura Flores Macom
                                                State Bar No.: 24002512
                                                ATTORNEYS FOR DEFENDANT
                                                WAL-MART, INC.




                                  CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument has been properly delivered pursuant
to the Federal Rules of Civil Procedure on March 26, 2021 to the following counsel of record, via
CM/ECF:

                Law Offices of Zimmerman, Cotner,
                LeJeune, Ressetar, Bennett & Lane
                Christopher W. Bennett
                3501 West Waco Drive
                Waco, Texas 76710

                                                __/s/ Michael H. Wallis_____________________
                                                       Michael H. Wallis




Notice of Removal                                                                      Page 4 of 4
